 CLUB ANamer,Inc. d/b/a Club A and Larama Corporationd/b/a Club A, Joint EmployersandHotel Em-ployees andRestaurantEmployees Union, Local100 of New York, New York and Vicinity,AFL-CIO. Case 2-CA-2145231August 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 8 January 1987 Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel filed exceptions and a sup-porting brief; the Respondents each filed cross-ex-ceptions and briefs in support of their cross-excep-tions and in opposition to the General Counsel's ex-ceptions; the General Counsel filed an answeringbrief to the Respondents' cross-exceptions; and Re-spondent Namer filed a brief in opposition to Re-spondent Larama's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I and'The General Counsel and the Respondents have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsThe judge found that Canteloube, although a supervisor for Respond-ent Larama, did not act as an agent of Respondent Namer when on 14 or15December 1985 he allegedly informed employee Hatgidimitriou thatNamer intended to retain Hatgidimitriou's services In so concluding, thejudge relied on the fact that at that time Canteloube had been given atermination notice and was aware that Namer did not intend to retain hisservices when it assumed control of Club A on 1 January 1986 The Gen-eral Counsel has excepted, contending, inter alia, that given the joint em-ployer status of the Respondents, Canteloube's agency status as toLarama should be imputed to Namer In light of our conclusion abovethat Larama and Namer were not joint employers, we reject this conten-tion of the General Counsel and agree with the judge that Canteloubewas not an agent of NamerThe judge found that the testimony was unclear as to whether union-ization began in "mid-November or early December 1985" but that therecord shows that Namer's director, Erman, decided "before the Club'semployees made any attempts to seek unionization" to insist that the con-tract between Namer and Larama provide that Larama's employees bedischarged The General Counsel has excepted to this finding, contendingthat the record establishes that discussions concerning unionization beganprior to 3 December 1985, the date of the execution of the contract, andthat the Respondents' decision to include a provision in the contract re-quiring Larama to discharge its employees was made with knowledge ofthe union activityThe General Counsel has correctly stated that therecord indicates that union activities commenced before the execution ofthe contractWe find, however, that the General Counsel has failed toestablish that the Respondents knew of the union activities before the de-cisionwas made to provide for the discharge of Larama's employees orbefore 3 December 1985, the date of the contract's execution In thisregard, we note that the record does not establish that Larama's supervi-sor,Canteloube, was privy to any conversation concerning the Unionprior to 3 December Moreover, the record does not establish where the521conclusions2 as modified, and to adopt the recom-mended Order as modified.On 1 January 1986 Respondent Namer beganmanaging Club A, which was owned by Respond-ent Larama. The judge, relying solely on the con-tract executed by the Respondents on 3 December1985, found that the Respondents were joint em-ployers from January to June 1986. Larama has ex-cepted, contending, inter alia, that the judge misap-plied the law since his joint employer finding is notsupported by a showing that the two Respondentsshared or codetermined the terms and conditions ofemployment of the employees in question. In sup-port of its contention, Larama claims that from 1January to 15 June 1986, the period during whichRespondent Namer managed Club A, Larama didnot take part in decisions concerning, inter alia,hiring, salaries,health insurance, fringe benefits,leave or personal days, or work schedules.It is well settled that the question of joint em-ployer status requires an examination into whetheran employer who is claimed to be a joint employerpossesses sufficient control over the work of theemployees to qualify as a joint employer with theactual employer. Thus, when two or more businessentities share or codetermine those matters govern-ing the essential terms and conditions of employ-ment, a joint employer finding is appropriate.Emeryville Trucking,278 NLRB 1112 (1986);TLI,Inc., 271NLRB 798 (1984);Laerco Transportation& Warehouse,269 NLRB 324 (1984); andNLRB v.precontract union discussions took place or that the discussions werelikely to have been overheard by agents of either contracting party2The judge concluded that Namer unlawfully denied employment toBarroso and stated that Erman, the director of Namer, denied employ-ment to Barroso because "Erman believed that Barroso would likelyengage in picket line activity and/or because he supported the Union " Inadopting his conclusion, we note that during a 26 December 1985 tele-phone conversation, Bruneliere, who was working for Erman at thattime, told Barroso that opening Club A on 2 January 1986 "might be aproblem because supposedly the waiters were getting involved with theunionThey did not know if the Union was going to let them openup " In this regard, we note that, during that conversation, Bruneliere ap-peared to be acting at least as a special agent of Namer inasmuch asErman had earlier told Barroso that "somebody" would contact him toexplain Club A's new procedures and Bruneliere apparently acted uponErman's direction in contacting Barroso in order to set up a meeting toexplain to Barroso "everything that was going on " See, e g , C & WSuper Markets,231 NLRB 403, 407 (1977), enfd 581 F 2d 618 (7th Cir1978)See also Restatement 2d,Agency103 (1958)We further note inthis regard that on 2 January 1986, the date Barroso was told by Brune-here that he would not be hired by Namer, Erman said to Barroso whenBarroso requested that Erman reconsider his decision "well you know allyou guys with the union I don't know why you are going after me forIdon't know what is going on with the guys with the unionletme discuss it with Rene BruneliereFinally,we note that the judge inadvertently stated that the hearingwas held in July 1985, rather than in July 1986, that Namer's presidentreturned to France on 7 June 1981, rather than 7 June 1986, and that theRespondents began discussions in November 1980, rather than in 1985,concerning the sale of Club A These errors are insufficient to affect theresult of our decision285 NLRB No. 59 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrowning-Ferris Industries,691 F.2d 1117 (3d Cir.1982).In the instant case, the facts do not support afinding that Larama either shared or codeterminedthe employees' terms and conditions of employ-ment. On the contrary, the Respondents' contractprovided, inter alia, that Namer would manageClub A as of 1 January 1986 and that Namer could"hire, discharge and determine the compensation ofany employee, consultant or agent." The contractfurther required Larama to terminate its employees"on two weeks' prior notice," and it merely gaveNamer the option of retaining any of Larama's em-ployees.As found by the judge, Namer's director,Erman, hired only some of Larama's former em-ployees.Most significantly, Ricardo Amaral, an owner ofLarama, testified without contradiction that duringthe period that Namer managed the Club, Laramadid not take part in any decisions concerning, interalia,hiring, salaries, health insurance, fringe bene-fits,leave or personal days, or work schedules.Indeed, there is no evidence that Larama possessedor exercised any control over the terms and condi-tions of employment of Namer's employees. Weconclude, therefore, that the General Counsel hasfailed to establish that Larama was a joint employ-er with Namer. Accordingly, we shall dismiss thecomplaint as to Respondent Larama and provide anew Order and notice.3ORDERThe Respondent, Namer, Inc., New York, NewYork, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Discharging or refusing to employ any em-ployees because of their support for a union or be-cause they engage in concerted activity for theirmutual aid or protection.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.I Interestwill be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987)Intereston amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621) shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)In his recommended Order, the judge granted the General Counsel'srequest for a visitatorial clause authorizing the Board, for compliancepurposes, to obtain discovery from the Respondents under the FederalRules of Civil Procedure subject to the United States Court of Appealsenforcing this Order Under the circumstances of this case, we find it un-necessary to include such a clause Accordingly, we deny the GeneralCounsel's request(a)Make Victor Barroso whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against him, in the manner setforth in this Decision and Order.(b) In the event that Club A is reopened by Re-spondent Namer, offer Victor Barroso immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder. ,(d)Mail to all employees who were employed atClub A in December 1985 and January 1986 copiesof the attached notice marked "Appendix."4 whichare to be signed by Respondent Namer's represent-atives. In the event Club A has been reopened byRespondent Namer, the notice, on forms providedby the Regional Director for Region 2, after beingsigned by the Respondent Namer's authorized rep-resentative, shall be posted by the RespondentNamer immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent Namer to ensure that the no-tices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or refuse to employ anyemployees because of their support for a union or CLUB Abecause theyengage inconcerted activity for theirmutual aidor protection.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make Victor Barroso whole for anyloss of earnings and other benefits suffered as aresult of the discriminationagainst him.WE WILL , in the event that we reopen Club A,offerVictor Barroso immediate and full reinstate-ment to his former job or, if that job no longerexists, toa substantialy equivalent position, withoutprejudice to his seniority or any other rights orprivileges previously enjoyed.NAMER, INC.James G. Paulson, Esq.,for the General Counsel.Ernest R. Stolzer, Esq. (Rains & Pogrebin P.C.),of Mineo-la,New York, for Larama Corporation.Andrew M. Kramer, Esq. and Julie Stumpe Dressing, Esq.(Jones,Day, Reavis & Pougue),ofWashington, D C.,for Namer Inc.Harold Ickes, Esq. (Suozzi, English & Klein PC.),of NewYork, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me on 14 and 15 July 1985 in NewYork City. The original charge was filed on 21 January1986 against Namer, Inc. d/b/a Club A. This charge wasamended on 28 March 1986 to name Larama Corpora-tion as anadditional defendant. On 31 March 1986 theRegional Director issued a complaint and notice of hear-ing which was amended on 13 May 1986. The complaintas amended alleged asfollows:1.That Larama and Namer were, from 1 January 1986joint employers in the operation of Club A.2.That Respondents, on 2 January 1986, dischargedemployees Victor Barroso, Daniel Lag, and John Hatgi-dimitriou because of their activities and support for theUnion.3.That on 2 January 1986 Respondents, by RichardErman, told an employee (Daniel Lag) that he would notbe hired because he made an application for the Union.4.That on 2 January 1986 Respondents dischargedemployeesGuillermoBalletbo,Bob Bouchini, RolaDaviga, Rola Eve, Eugene Excellent, Jean Paul Fareri,Marc Fareri, Christian Gravino, Luam Luone, JoanneMayor, Jousset K. Morshini, D. Narachie, David Scott,Dudley Stephenson, and Desli Verbert. iIIn his brief, the General Counsel withdrew the allegation relative toEugene Excellent because he was reemployedby the Clubwhen it re-opened on 2 January 19865235That since 2 January, Respondents have refused tooffer reinstatement to the 15 employees named in para-graph 4 for approximately five available jobs.6That the actions of Respondents described in para-graphs 4 and 5 were motivated by antiunion consider-ations.Basedon the record as a whole,2includingmy obser-vation of the demeanor of thewitnessesand includingmy consideration of the briefs filed, I make the followingFINDINGS AND CONCLUSIONSiLABOR ORGANIZATIONThe record establishes that the Union is an organiza-tion in which employees participate and which exists forthe purpose of representing employees vis a vis their em-ployers with respect to grievances,labor disputes,wages,rates of pay,hours of employment,and conditions of em-ployment I therefore conclude that the Union is a labororganizationwithin the meaning of Section 2(5) of theAct.11. JURISDICTIONThe enterprisein this caseisa discoteque called ClubA located at 330 East 60th Street in Manhattan. TheClub, until 2 January 1986, was owned and operated byaNew York corporation called Larama Corporation.Larama's stock was owned by a Brazilian corporationcalledDulac S A. and an individualnamed KrisztinaReisini.The stock of Dulac is owned by Ricardo Amaral(90%), along with Reisini and Francesco Livre,allBra-ziliancitizensThe officers and directors of Larama wereKrisztinaReisini,president; Piere Joliviet, secretary; andRicardo Amaral, treasurer.During the year ending December 1985, Club A hadgross revenues in excess of $500,000 and it purchasedwines valued in excess of $10,000 which, althoughbought from New York wholesalers, originated outsidethe State of New York. As Larama during 1985 was en-gaged inoperatinga retailestablishment which met theBoard's standards for asserting jurisdiction, I concludethat Laramais engagedin commerce within themeaningof Section 2(2), (6), and (7) of the Act.Xenon,250NLRB 123 (1980), enfd. 671 F.2d 492 (2d Cir. 1981),Sie-mons Marling Service,122 NLRB 81 (1958).For some time the Club had been losing money and bythe end of 1985 Larama had a debt of about $3million.At some point, probably in November 1980, Amaral, onbehalf of Larama, began discussing with Richard Erman,on behalf of Namer, the possibility of selling the Club.During this period, Erman was a frequent visitor to theClub and either shortly before or shortly after a deal wasconsumated, rumors began to be heard by employeesthat the Club would be sold and that they all would be2At the opening of the hearing counsel for Namer, Inc informed methatNamer's president, Richard Erman, had gone back to France on 7June 1981 and would not return to the United States until September1986As I was not informed as to the reason for Mr Erman's absenceand as no request for a countinuance was made to me, the hearing pro-ceededHowever, counsel for Namer elected not to participate and leftthe hearing 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfired. It was these rumors that prompted the employeesto seek union representation.In any event ,on 3 December 1985 a contract was exe-cuted by Larama and Namer whereby the latter agreedto operate the Club for a period after 1 January with anoption to purchase the shares of Larama. In consider-ation,Namer agreed to assume Larama's indebtness andagreed to pay Amaral as a "consultant," a fairly substan-tial amount of money over six consecutive quarters. Onepart of the agreement required Larama, on 2 weeks'notice, to discharge the employees on 1 January 1986and gave Namer the option of designating which em-ployees it wished to retain. The relevant provisions ofthis contract are as follows:Transfer of Management Functions1.1Effective at noon on January 1, 1986; Laramagrants to Namer the exclusive right and license tooperate andmanagethe Club for the account ofLarama as herein provided.1.2 In furtherance of the foregoing, Namer shallappoint Richard Erman (Erman) or such other per-sonsdesignated by Namer from time to time uponthe consent of Larama,as managerand operator ofthe Club as of January 1, 1986. Larama shall notifysuch third parties and make such arrangements asmay be necessary to give such manager such con-trol 'and powers as are necessary or appropriate tooperate the Club.Without limiting the foregoing,such control and powers shall include the rights andduties:to hire, discharge and determine the compensa-tion of any employee, consultant or agent,to purchase, rent or otherwise acquire all food-stuffs, liquor, supplies or other goods and servicesfor the Club,to open bank accounts, to draw checks, to keepbooks and records, and otherwise to handle thefinancial affairs of the Club,to operate the Club in such manner as Namermay believe to be in the best interests of promot-` ing and expanding the business of the Club, sub-ject to Paragraph 1.3 below, and to do all thingsnecessary to renew or maintain in effect all per-mits and l4censes relating thereto,to alter or suspend during any period of alter-ations the operation of the Club but not tochange the name of the Club, andtomake such capital improvements or repairs tothe Club as it deems appropriate, at its own ex-pense;provided that any single alteration inexcess of Fifty Thousand Dollars ($50,000) orany series of related alterations which aggregateFiftyThousand Dollars ($50,000) or more shallrequire the prior consent of Larama, which suchconsent shall not be unreasonably withheld.1.3Amara,.. shall have the right to occupy andutilize the Club without charge for two weeks orseven consecutive days each, which weeks need notbe consecutive, during each year from January 1,1986 to the Transfer Date (as hereinafter defined)during daytime hours (that is, prior to 6 p.m.) sub-ject only to availability and prior bookings of theClub and in any event upon at least ninety (90)days' prior written notice to Namer.1.4 From the date of signature of this Agreementand until January 1, 1986, Larama will permitErman, Namer, or their respective designees, to bepresent atany time duringbusinesshours at theClub to examine the facilities, to inspect all booksand records of the Club, and to discuss the oper-ations of the Club with suppliers, personnel andother third parties, in order to acquaint itself orhimself with the operations of the Club. Should,after due consultation with Larama, Namer deter-mineprior to the Effective Date that the financialcondition, operations or business prospects of theClub will not generate the cash flow necessary tomake the payments specified in Paragraph 2.1,Namershall sonotify Larama, and this Agreementshall be considered null and voidab initio,and nei-ther party will have any further liability to theother.2.Consideration2.1In consideration for the above-mentionedrights,Namer agrees to pay or otherwise settle onbehalfofLarama the financial obligations ofLarama as detailed in Schedule A (long term andoverdue indebtedness) and Schedule B (currenttrade payables), as attached hereto and made a parthereof; provides however that (a) Namer's aggre-gate obligationshereunder shall not exceed ThreeMillion Seven Hundred Seventy Thousand Dollars($3,777,000), and (b) Namer's obligation in any cal-endaryear to any category of creditor shall notexceedthe followingsumsduring each of the fol-lowing calendar years, (with "Banco" as usedherein referring to Banco Nacional, S A)2.8As from the Effective Date, Larama shallhaveterminatedon two weeks' prior notice theemploy of all personnel working at or on behalf ofthe Larama as requested by Namer, and Laramashall pay all salaries accrued to such terminated em-ployees, including any accrued severance or vaca-tion pay. Namer may, retain on Larama's payrollsuch personnel of Larama as Namer elects, pursuantto Paragraph 1.2.2.10As additional consideration for the respec-tive undertaking hereunder and subject to closingon the Transfer Date, Namer agrees to pay or causeLarama to pay to Amaral personally a consultingfeewhich shall be payable at the rate of ($50,000)per calendar quarter, for (6) consecutive quarters,the first such fee due on the first day of the calen-dar quarter following the Transfer Date, as speci-fied in Paragraph 3.2 below. In consideration there-for,Amaral agrees to render such marketing andotherassistancetoNamer as may be reasonably re-quested from time to time. Such consulting fees CLUB A525shall be deemed to accrue on a pro-rata basis overthe term of this agreement until the Transfer Date;otherwise, such fees shall be considered personal toAmaral, and to the extent not accrued shall not sur-vive any death, disability or non-performance ofAmaral5.Warranties and Covenants5.1Larama and Amaral, jointly and severally,warrant and covenent that:(n) Larama is not party to any collective bargain-ing agreement.Miscellaneous9.3Each party shall be deemed in respect of allactivitiescontemplated hereunder to be an inde-pendent contractor, and this Agreement shall notcreate a joint venture, partnership or similar rela-tionship between the parties.On 2 January Erman took over the management of theClub and operated it until June 1986. During that time,neither Amaral nor any of the other officers of Laramaperformed any services for Namer. During the sameperiod of time, the Club had gross sales in excess of$500,000 and purchased California and French wines inamounts more that de minimis.3In January 1986 Larama filed for bankruptcy. Afteroperating the Club for several more months, Erman de-cided not to purchase the shares of Larama and terminat-ed his relationship to the Club. As a result, in June 1986the Club closed.Based on the above I conclude that during the timethatNamer operated Club A, it met the yearly grosssalesfigures required for asserting jurisdiction over retailestablishments. I also conclude that its purchases of out-of-statewines was more than de minimus. Accordingly,it ismy opinion that Namer, on its own account, was anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Also based on thecontract between Namer and Larama, I conclude thatduring the period from January to June 1986, Namer wasa joint employer with Larama.Boire v.Greyhound Corp.,375U.S. 473 (1964);EmeryvilleTrucking,278NLRB1112 (1986);American Air Filter Co.,258 NLRB 49, 52(1981);C.R.Adams Trucking,262NLRB 563, 566(1982), enfd. 718 F.2d 869 (5th Cir. 1983).III.OPERATIVE FACTSIn the latter part of 1985 Club A employed about 40people, none of whom were represented by a union. Al-though the testimony of the General Counsel's witnessesaNamer, Inc did not respond to a subpoena duces tecum directing itto produce its sales and purchases records Also, as Erman, Namer'spresident, did not appear at the hearing, the General Counsel introducedsales records for the Club that were produced by Larama and showedsales from 2 January 1986 to June 1986As Namer, Inc did not respond to a valid subpoena,it isin no positionto object to the introduction into the record of evidence that might oth-erwise be objectionableTropicana Products,122NLRB 121 (1958);George E Masker, Inc,261 NLRB 118 in 2 (1982);Carpet City Mechani-cal Co,244 NLRB 1031, 1032 (1979)isa bit unclear as to whether employees began talkingabout unionization in mid-November or early December1985, the record shows that discussions of unionizationbeganafterandbecausethe employees heard rumors thatthe Club would be sold and that they would be fired.Indeed these rumore were essentially correct as the 3December contract between Larama and Namer requiredthe former to discharge its employees prior to Namer as-suming questions and upon 2 weeks' notice. (The noticeto be given around 16 or 17 December). In my view it issignificant that the discussions betweenAmaral andErman leading up to his contract most likely occurredbeforethe employees made any effort to seek union rep-resentation.In the beginning of December 1985, Erman com-menced interviewing employees of the Club. Accordingto Jean Hatgtdimitriou, one of the three bartenders,when he was interviewed by Erman he made varioussuggestions on how to run the bar. He states that Ermansaid that he liked the ideas and looked forward to meet-ing him again. Sometime later in December, Erman toldhim that he was going to use only one bartender.Daniel Lag, a waiter, testified that he was interviewedby Erman in the early part of December. He states thatErman told him that he was going to keep five or sixemployees; that he was going to look at how the em-ployees worked and handled business. Erman told Lagthat he would let him know by the end of the month hewould be retained.Victor Barroso testified that he was interviewed byErman during the second week of December but was notmade any job offer at that time.According to Barroso, sometime in mid-December(probably between 11 and 14 December), he called upAlbert Stephenson, a union representative and arrangedfor Stephenson to meet with the Club's employees on 16December. Barroso also spoke to other employees aboutthis meeting,Barroso states that about 14 December he, spoke toClaude Canteloube, the maitre d' and his assistant Chris-tianDaniel. He states that he told Canteloube (admitted-ly a supervisor of Larama), that the employees werethinking of joining a union whereupon Canteloube re-plied that he thought that getting a union was a goodidea but that he could not get involved and could notknow anything about it because he was part of manage-ment. Barroso joked that Canteloube was acting like Sgt.Schultz on Hogan Heros (i.e., "I hear nothing, I seenothing, I know nothing"). I note that according to Bar-roso he had earlier spoken to Canteloube who said thathe (Canteloube) would not be retained by Erman; thatErman intended to hire six or seven of the waiters; andthat he was going to rehire Rene Brunelieu to be incharge of the waiters and busboys. Thus Barroso statesthat he spoke to Canteloube about the Union because befelt that Canteloube (in light of his imminent discharge),had no reason to say anything to management. (Cante-loube was not called as a witness in this proceeding.)According to Hatgidimitriou, on 14 or 15 Decemberhe spoke to Canteloube. He states that Canteloube saidthat he had just spoken to Erman who said that the only 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtwo people who were going to be kept were the captain,Rene Scarzolla, and Jean Hatgidimitriou. Canteloubealso said that Erman told him that he had a completelydifferent type of operation in mind and that he (Cante-loube), did not expect to be retained.Amaral testified that on 15 and 16 December he wastold by Erman that he did not want to keep any of theemployees except for the day-time service personnel. Ac-cording to Amaral, Erman said that he wanted to have acompletely different type of operation and that if he keptthe old employees he would have difficulties makingchanges. Amaralstatesthat asa resultof this conversa-tion,he prepared the discharge letters that were given tothe employees on 16 and 17 December (describedbelow).He stated that prior to this time he had noknowledge of union activities and that neither Cante-loube nor Christian Daniel had mentioned anything tohim abouta union.On 16 December a union meeting was held at Eduar-do's restaurant. This was the first meeting between unionagentsand the Club's employees. It was attended byabout 15 or 16 employees and some of the employeessigned unionauthorization cards. According to Lag, on17 December he told Canteloube about the union meet-ing whereupon the latter said that it was a good idea butthat he could not do anything. Lag initiated this conver-sation.About 17 December, and consistent with the terms ofthe 3 December contract between Larama and Namer,the formersent aletter to its employees which read asfollowsTo All Club A/Larama Staff,Over the past few weeks most of you have metMr. Richard Erman, representing "Namer" who.will be the new management to direct all furtheradministrative decisions for Club A. as of January 1,1986.The writing of thismemorandumis not apleasur-able task,but it is however inevitable.We thepresent managementsincerely regret toinform you that as of January 1, 1985 you will nolonger be employed by Larama Corporation.We wish to thank all of you, whether you havebeen withus sincewe opened our doors or if youhave joined us recently, for your part in what hasbeen more or lessa family, with the normal prob-lems and conflictswhich are inherentin all families.We wish all of you the very best of luck in futureendeavors and success in whatever roads you maytravel,and we hope to have the opportunity towork with you again in yet another great endeavor.According to Barroso around the week before Christ-mas he spoke to Erman who told him that he was theonly waiter that Erman wanted to keep. Erman also toldBarroso that he also intended to retain IsteakRumi as aservice bartender. (Rumi was hired as a busboy and was,at this time, being trained to be a bartender.) Accordingto Barroso, Erman told him that there would be a meet-ing comingup but that Barroso did not have to 'attend;that it mostly would be in French. Erman told Barrosothat he would get in touch with him regarding the new,procedures.Jean Hatgidimitriou testified that a few days beforeChristmas Isteak Rumi told him that a group of new em-ployees had been at a meeting and that Rene Hatgidimi-triou figured that since he had not been invited to thismeeting he was not being retained. He also felt that ifBruneliere, with whom he had a prior dispute, had beenhired, then the job was "not for me anyway." As a resulthe did not go back to the Club after 31 December. Healso states that Rumi told him that at the meeting, ReneBruneliere was taking notes and was acting like he wasin charge of the meeting.Barroso testified that on the day after Christmas hegot a telephone call from Bruneliere who said that hewas in charge of the waiters and busboys and that hewanted to set up a meeting to explain to Barroso every-thing that was going on. According to Barroso, Brune-liere said that the Club expected to reopen, on 2 Januarybut that there might be problems because the old waiterswere getting involved with a union and they (manage-ment) did not know if the old waiters would prevent thenew waiters from coming to work. Barroso states thatBruneliere told him to meet him at a coffee shop in As-toria on Friday. He states that during this conversationhe did not tell Bruneliere about his involvement in theUnion. Barroso did not go to the meeting on Friday.About 21 December another union meeting was heldwhere more employees signed union cards. Thereafter on27 December, the Union filed a petition for an electionin Case 2-RC-20080. (I do not know when this was ac-tually received by the employer.)About 29 December another union meeting was heldbecause some of the employees wanted to picket theClub when it reopened under Erman's management. Ste-phenson, the Union's business agent, dissuaded the em-ployees from taking such action. He said that he wasgoing to go talk to Amaral and that the employeesshould "waitand see."On 30 December the Union sent a mailgram to theClub which was received on 31 December. This stated:Please be advised that a majority of your employeeshave designated Hotel Employeesand RestaurantEmployees Union Local 100 as their sole exclusiverepresentative for the purpose of collectivebargain-ing andresolution of grievances,We have in ourpossession Local 100 authorization cards duly exe-cuted by a majority of your employees. We arewilling to submit same to an impartial third partyfor purposes of authentication. We wish to negotiatethe terms and conditions of a collectivebargainingagreement. Our representative will be at your estab-lishment on Tuesday December 31, 1985 at 11:30AM. Any action by you or your supervisors thatdiscriminates 'against your employees or interfereswith that union or other protected activities andtheir support for Local 100 will require us to takelegal or other appropriate action.On 31 December, union agent Stephenson visited theClub and spoke to Amaral. He demanded recognition CLUB A527and Amaral declined, stated that the place had been sold.According to Stephenson, Amaral said that he would tryto set upa meetingwith the new owner.On 1 January 1986 the Club closed and was reopenedon 2 January under themanagementof Erman. Apartfrom a few of the former employees, the Club was re-opened with essentially a new crew. Jean Hatgidimitriou,as noted above, did not attempt to go to work on 2 Janu-ary 1986 as he assumed that he would not be hired.According to Daniel Lag he went to the Club on theevening of 2 January. He states that when he entered hesaw a whole new crew of waiters working and that heheard Erman introduce Rene Bruneliere to someone asthe head waiter. Lag states that he spoke to Erman andtold him that he came down to see if he was supposed towork because Erman had previously said that he intend-ed to keep a few of the old employees. Erman allegedlyresponded that "because of the application I make to the,Union and because of the trouble and all made to himand because of the champagne and wine we stole ... hechanged his mind and he had all his crew ready to startwork." According to Lag, thereafter in January 1986 hecalled Bruneliere a few times about working at the Clubbut was put off each time and was never offered employ-ment.Victor Barroso testified that he went to the Club onthe evening of 2 January and that when he saw ReneBrunelierethe latter asked why he (Barroso) had notcalled him back and why Erman had hired someone else.He asserts that Bruneliere said, "I don't know what isgoingon because of this thing with the union." Accord-ing to Barroso when he spoke with Erman later in theevening, Erman said something to the effect that he ex-pected problems; that he was afraid that the old waitersmight try to stop the new waiters from coming in towork. According to Barroso he left his phone numberwith Erman for the latter to call if Erman wanted toemploy him. Barroso asserts that he was neither then northereafter offered work at the Club.About 12 January 1986 Larama filed for protectionfrom creditors pursuant to Chapter 11 of the Bankruptcylaws.This apparently caused new discussions to takeplace between Larama and Namer regarding the terms ofthe purchase agreement.In March 1986, according to Barroso, he happened tomeet Rene Bruneliere at a bar. He states that in thecourse of conversation, Bruneliere said that Erman "firedyou because of the Union."In June 1986 Erman decided that he would not gothrough with the purchase of Larama's stock and with-drew from Club A's management. On 15 June 1986 theClub closed,IV. ANALYSISThe General Counsel argues that the joint Respond-ents on 2 January 1986 discharged employees Barroso,Lag, and Hatgidimitriou because of their activities onbehalf of the Union. He also contends that on the samedate the Respondents, for antiunion reasons, discharged14 other employees and refused to rehire them for fiveavailable jobs.Ithas been demonstrated that, by December 1985,Larama was losing considerable amounts of money fromthe operation of Club A and that Amaral, its principalowner, entered into negotiations with Erman for thelatter to purchase the shares of Larama through a corpo-ration called Namer, Inc. At the time those negotiationscommenced, the employees of the Club were not repre-sented by any labor organization.The record also shows that Erman, as part of the deal,insisted that all of the employes of the Club be givennotice of their discharge effective upon his takeover; saidnotice to be given 2 weeks in advance. Erman also as-serted in the contract the right toretainany of the oldemployees that he chose. The key point for purposes ofthis case is not why Erman insisted on this condition.Rather, the significance lies in the fact that his decisionin this regard occurred before the Club's employeesmade any attempts to seek unionization. Therefore thisdecision by Erman, which was embodied in the 3 De-cember contract, could not have been motivated becauseof the employees' nonexistent union activities. In fact,the evidence shows that it was this decision, when itbecame known to employees, that prompted them toseek union representation.About 17 December 1985 Larama, in accordance withthe terms of the 3 December contract, notified all of itsemployees that they would be discharged on 1 January1986.The evidence, even as presented by the General Coun-sel's own witnesses, confirms that Erman, before takingover the Club's, operations, had decided to retain only avery small number of the employees. Thus, althoughthere were, in mid-December, about 40 people employedat the Club, Daniel Lag reported that at a meeting hehad with Erman about 10 December (before the firstunion meeting on 16 December) the latter said that hewas going to keep "five or six of us."' Hatgidimitriou tes-tified that prior to receiving his discharge notice he wastold by Claude Canteloube that Erman had told him thathe (Erman) was only going to keep two people, Hatgidi-mitriou and Rene Scarzolla.4 Similarly, Barroso testifiedthat about a week before Christmas he was told byErman that he, (Barroso) was the only waiter Ermanwanted to retain. He was also told that Isteak Rumi wasgoing to be kept on as the service bartender.BecauseIconclude that by 16 December Erman onbehalf of the Respondents made the decision to dischargethe vast majority of the Club's employees for reasonsthatwere not violative of the Act, it follows that inorder for the General Counsel to prove an 8(a)(3) viola-tion as to any particular employee, he must show thatErman intended to make an exception for that employeeand retain his or her services on the Club's reopening inJanuary 1986.5 As to the individuals other than Barroso,4Although the evidence shows that Canteloube was a supervisor ofLarama withinthe meaningof Sec 2(11) of the Act, I would not con.clude that was in this case actingas an agentof Erman When Cante-loube spoke to Hatgidimitriou or other employees from mid-Decemberon, he was aware that he too was going to be discharged on 1 Januaryand that Erman had no intention of retaininghis services5 1 pass no judgment as to the wisdom or general fairness of this deci-sionMy onlyfunctionis to determine whether this decision was motivat-Contin.ued 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLag, and Hatgimiditriou, whom the General Counsel al-leges were discriminatorily denied employment for "fiveavailable jobs," I see no evidence that would lead me toconclude that Erman intended to keep any of those spe-cific individuals accept for Eugene Excellent who was,in fact, hired when the Club reopened. As I do not findany evidence that their nonretention was discriminatorilymotivated, I shall recommended that this allegation ofthe complaint be dismissed.In his brief the General Counsel argues that soon aftertheUnion's organizational campaign got under way,Erman "had withdrawn job offers from Barroso, Hatgi-dimitriou and Lag." Yet based on this record, I find evi-dence of only one such offer, that being to Victor Bar-roso about 20 December. In Lag's case there is absolute-ly no evidence that he was ever offered continued em-ployment at the Club by anyone. Hatgidimitriou's case issomewhat intermediate because although there is no evi-dence that he was ever offered employment by Erman6or anyone clearly acting on Erman's behalf, there is evi-dence that Hatgidimitriou was told by Claude Cante-loube that Erman intended to retain his services. Never-theless as Canteloube was aware at this time that he toowas going to be discharged by Erman, it is hard for meto conclude, despite his supervisory status for Larama,that he was speaking on Erman's behalf.In the case of Lag, the General Counsel relies to agreat extent on an alleged conversation between Lag andErman on 2 January 1986. Lag states that he told Ermanthat he had come to the Club because Erman had previ-ously said that he was going to keep a few of the oldemployees.?He asserts that Erman said that he hadchanged his mind and had hired a new crew "because ofthe application I made to the Union and because of thetroublewe all made to him and because of the cham-pagne and wine we stole ...."8 Recognizing thatErman did not testify and therefore did not deny this al-leged conversation, I find it to be too pat and so at vari-ance with the other objective facts of the case that it isunbelievable. Since Lag concedes that neither Erman nor -anyone on his behalf had ever made a job offer to him(as had been made to Barroso and a number of other em-ployees), I fail to see how Erman could have changedhismind about offering him employment. As Lag, withmost of the other employees had been notified (for non-discriminatory reasons) of his impending discharge byletter of 16 or 17 December and as there was no evi-dence to suggest that Erman ever intended to retain hisservices I do not believe that the evidence is sufficient toestablish, as theGeneral Counsel argues, that Ermanwithdrew an offer of employment previously made toLag for discriminatory reasons.ed by antiunion reasons or otherwise motivated by a desire to precludethe employees from engaging in concerted activities for their mutual aidand protection as defined by Sec 7 of the Act6To my mind Hatgidimitriou's testimony that Erman liked his ideasabout running the bar does not translate into evidence of a job offer Onewould think that if Erman intended to retain Hatgimiditnou as a bartend-er, he would have as in the case of Barroso, offered him the job directly'Erman did in fact keep a few of the old employees8 There is no evidence that any champagne or wine was stolenBarroso's case is different from Lag's because there isevidence that Erman had specifically offered employ-ment to him about a week before Christmas. Neverthe-less, on2 January when Barroso came to the Club hewas not hired. Rather, he was told by Erman somethingto the effect that he (Erman) expected problems and thathe was afraid that the old waiters might try to stop thenew crew from coming to work. Given the failure to putBarroso to work after having made him a job offer short-ly before, coupled with the uncontradicted statements at-tributed to Erman by Barroso on 2 January, I can onlyconclude that the most probable reasons that he wasdenied employment ' was because Erman believed thatBarrosowould likelyengage inpicket line activityand/or because he supported the Union As picketing byemployees for the purpose of saving their jobs wouldconstitute protected concerted activity within the mean-ing of Section 7 of the Act, a refusal to employ Barrosobecause Erman believed that Barroso might engage insuch activity would be violative of the Act.9Hi Fi Buys,257 NLRB 1250, 1252 (1981). Alternatively, if Barrosowas not employed because he joined or supported theUnion, such an action would likewise violate the Act.The evidence involving Hatgidimitriou is intermediatebetween the cases of Barroso and Lag. Thus, althoughthere is no evidence that Erman directly offered Hatgidi-mitriou a job, thereisat leastsome evidence that he in-tended to retain Hatgidimitriou's services after the Clubreopened in January 1986. The problem is that this evi-dence is, to my mind, ambiguous. It may be that Lara-ma's maitre d' Claude Canteloube told Hatgidimitriouthat Erman intended to retain him., However, as Ermanhad not yet taken over management of the Club, Cante-loube cannot be considered his agent. Moreover, becauseCanteloube was aware that he too was going to be dis-charged when he had this discussion with Hatgidimt-triou, this seriously undermines any contention that hewas speaking on behalf of the Respondents. Accordingly,if Canteloube at this point should not be considered as anagent of Erman (the person making the employment de-cisions),thenHatgidimitriou's testimony as to whatErman allegedly told Canteloube would constitute hear-say.Although admissible, absent objection,10 the testi-mony in the circumstances does not strike me as beingparticularly reliable insofar as the alleged statement byErman to Canteloube that he intended to hire Hatgidimi-triou. In this respect, it simply makes no sense to me thatErman, who was constantly at the Club's premises inDecember, would utilizeaman(Canteloube) whom hewas about to have fired, to transmit a job offer to Hatgi-dimitriouThere clearly was ample time and opportunityfor Erman to do this himself if, as Hatgidimitriou claims,he was so impressed with the latter's ideas for runningthe bar. Therefore, I simply am not persuaded thatErman intended to retain the services of Hatgidimitriou9 In reaching this conclusion I need not rely on the testimony of Bar-roso as to a conversation he had with Rene Bruneliere in March 1986 Inthis regard, although I have no doubt as to the conversation as reportedby Barroso, I do have serious doubts as to the agency status of Bruneherevis a vis the Respondents10C & D Transfer,258 NLRB 586 In 2 (1981) CLUB A529or' that an offer of employment was made to him by anyperson acting on Erman's behalf. Thus, for the same rea-sons applicable to Lag's case, I conclude that the Gener-alCounsel has not established that Hatigidmitriou wasdenied employment at the Club for discriminatory rea-sons.CONCLUSIONS OF LAWBased on the record as a whole I make the followingconclusions1.Respondent Larama Corporationis anemployer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Respondent Namer, Inc. is an employer engaged incommerce within the meaning, of Section 2(2), (6), and(7) of the Act.3.During the period from 2 January 1986 to Club A'sclosing in June 1986, Larama Corporation and Namer,Inc.were joint employers as to the operation of theClub.4.Since 2 January 1986, Respondents denied employ-ment to Victor Barroso because of his activities onbehalf of the Union and/or their belief that he wouldparticipate in concerted action with other employees fortheir mutual aid and protection.5.The unfair labor practice described above affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.'(.Fxcept to. the,extent found above, the Respondentshave not violated the Act in any other manner alleged inthe complaint.THE REMEDYHaving found that Respondents have violated the Actin certain respects, I shall recommend that they ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Concerning Victor Barroso, it is recommended that ifeither Respondents Larama Corporation or Namer, Inc.reopen the Club that they offer him full and immediatereinstatement to his former job or, if that job no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights and privileges previ-ously enjoyed. I shall also recommend that Respondents,jointly and severally make Barroso whole for any loss ofearnings he may have suffered because of the discrimina-tion practiced against him. The backpay period wouldcommence on 1 January 1986 until the date the Clubclosed, but would resume if and when the Club were tobe reopened by either Respondents. Backpay is to becomputed in accordance with the formula set forth inF.W.Woolworth Co.,90 NLRB 298 (1950), with interestto be computed in the manner prescribed in1171orida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1982).[Recommended Order, omitted from publication.]